Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dick (USP 4,667,452) in view of Nussbaumer (EP 1145783).
Claim 21 recites an arrangement for producing a reinforcement cage from at least one roll of reinforcement bar. Dick is directed to a method of automating the fabrication of reinforcing cages that comprise at least two spaced apart reinforcing mats connected by connector bars (fig. 3, col. 1 lines 7-16, col. 2 lines 19-24). The reinforcing cages are fabricated by an arrangement including a bending device 20, conveyor 34, and welding machine 37 (fig. 6, col. 5 lines 9-12 & 35-40). The arrangement comprises at least one roll of reinforcement bar as detailed below. Claim 1 further recites the arrangement comprising a control unit, … the control unit being arranged to provide reinforcement cage information relating to at least one from the group of position, order, and dimension of reinforcement bars in said reinforcement cage. Dick teaches the bending device 20 having a control unit that can be programmed so that the connector bars can be made automatically with differing dimensions (col. 5 lines 27-31). Claim 1 further recites the arrangement comprising an assembler, … the assembler being arranged to assemble, one by one, reinforcement bars in accordance with said reinforcement cage information, thus producing said reinforcement cage. Dick teaches a bending device, conveyor, and welding machine, which together comprise the assembler, that are configured to automatically assemble the reinforcing cage in accordance with the cage information programmed into the bending device (fig. 6, col. 5 lines 9-41).
Claim 21 recites the assembler comprising a reinforcement bar provider. Dick teaches the assembler comprising a wire bending device 20 that provides connecting bars 1, 1a (fig. 6, col. 5 lines 9-12 & 27-31). Claim 21 recites the assembler further comprising at least one carrier robot, … the at least one carrier robot being arranged to pick, one by one, reinforcement bars from the reinforcement bar provider and to arrange, one by one, the reinforcement bars on a surface in accordance with said reinforcement cage information. Robot is being interpreted to mean a machine that is capable of carrying out actions automatically. Dick teaches the assembler comprising a conveyor 34 having a magnet 35 which holds newly formed connector bars 1 and automatically transports the newly formed connector bars 1, one by one, between mats 7, 8 to be welded thereto (fig. 6, col. 4 lines 44-58, col. 5 lines 35-41). The conveyor 34 is configured to position the connector bars, one by one, on a surface of the mats so the welding machine can weld the connector bars 1, one by one, to the mats 7, 8 (fig. 6, col. 5 lines 35-41). an attachment robot, … the attachment robot being arranged to attach the reinforcement bars arranged on the surface to each other in accordance with said reinforcement cage information. Dick teaches the assembler including a welding machine 37 that is automatically operated and configured to weld the connecting bars 1 to the mats 7, 8 (fig. 6, col. 4 lines 50-54, col. 5 lines 36-41).
Claim 21 further recites the control unit being arranged to instruct the reinforcement bar provider to provide reinforcement bars in accordance with said reinforcement cage information. Dick teaches that the programmed control unit instructs the bending device to create connector bars 1 having predetermined dimensions and to space the reinforcing mats a predetermined distance from each other (col. 4 line 59 – col. 5 line 8, col. 5 lines 27-31).
Claim 21 further recites the reinforcement bar provider further comprising a supply having at least one roll of reinforcement bar, the reinforcement bar provider being arranged to: select a roll of reinforcement bar having a dimension in accordance with said reinforcement cage information, retrieve and straighten a part of the roll of reinforcement bar, wherein the part is a straight reinforcement bar, and bend, and/or cut the part in accordance with said reinforcement cage information to form a two-dimensional or three-dimensional structure from the straight reinforcement bar. Dick teaches the bending device 20 draws steel bar from a roll (fig. 6, col. 4 lines 44-50, col. 5 lines 9-15). The bending device is configured to periodically retrieve bar from a selected roll, to straighten the bar such that a part that is retrieved is straight, and to subsequently bend the straight bar into the desired dimensions, and cut the bent bar to form the connector bar 1, which is a bar that extends in at least two dimensions (fig. 6, col. 5 lines 9-34).
Claim 21 recites attaching the two-dimensional or three-dimensional structure to other two- dimensional or three-dimensional structures to form the reinforcement cage, being a three-dimensional structure. Dick teaches attaching the connector bar 1 to mats 7 & 8, which are two or three dimensional structures, in order to form a three-dimensional reinforcement cage (figs. 3 & 6, col. 5 lines 35-41).
Dick fails to explicitly teach the reinforcement bar provider is placed next to a first side of a surface, said first side extending in a first direction, wherein the at least one carrier robot and the attachment robot are movable above the surface in the first direction and a second direction, wherein the second direction is orthogonal to the first direction, such that the at least one carrier robot and the attachment robot are movable over the entire surface, wherein the reinforcement cage is made on the surface of the arrangement from the at least one roll of reinforcement bar. However, this would have been obvious in view of a separate teaching of Nussbaumer not yet used in the current rejection.
As illustrated in fig. 2 of Nussbaumer, the mat 11 is placed on a surface (wherein the surface is interpreted as the surface the mat is placed on and which is within the frame 15). A first side of the surface is  illustrated in annotated fig. 2 of Nussbaumer, below, wherein the first side extends in the direction of the line illustrated.

    PNG
    media_image1.png
    553
    833
    media_image1.png
    Greyscale

As illustrated in annotated fig. 2 above, the reinforcement bar provider 9 & 17 is placed next to the first side. Nussbaumer further teaches the welding device 18/19 and the carrier robot 12/13 are movable above the surface the mat 11 is on in a direction parallel to the first direction and in a vertical direction, which is orthogonal to the first direction, such that they are movable over the entire surface, i.e. movable within substantially the entire frame 15 (figs. 2 & 3, para. [0014]).

Claim 25 recites the at least one carrier robot being arranged to hold the part during bending and/or cutting of the part. Dick teaches that the conveyor 34 and magnet 35 hold the bar 1 during at least during the cutting of the bar (fig. 6, col. 5 lines 35-36).
Claim 28 recites at least one holder arranged on the surface and arranged for receiving at least one reinforcement bar. Dick teaches the welding device having holders that are configured to automatically receive and place reinforcing mats 7, 8 to be connected at predetermined distances from another (col. 4 line 66 – col. 5 line 2). The welding device, and therefore the holder, is arranged on a surface and adjacent to the mats 7, 8. 
Claim 29 recites a crane arranged to transport the reinforcement cage from the surface to a form. Crane is being interpreted as a machine used to move objects by suspending them from an arm or beam. In light of Applicant’s originally filed specification, form is being interpreted as an area used for casting objects. Dick teaches using a lift rod 15 connected to a supporting beam 16 to lift and lower the finished reinforcing cage 18 from a surface to a casting mold so that the cage 18 can be immersed in a casting material (fig. 5, col. 4 lines 23-38).
Regarding, claim 30, Dick fails to explicitly teach a protective tent arranged over at least one of the control unit, the reinforcement bar provider, the at least one carrier robot, the attachment robot, and the surface. Protective tent is being interpreted as a protective housing that can shield an element from the weather. This limitation would have been obvious in view of a separate teaching of Nussbaumer.

It would be obvious to modify Dick et al. such that at least bending and cutting apparatuses of the reinforcement bar are within a protective housing. Dick et al. teaches a reinforcement bar provider having bending and cutting apparatuses. Nussbaumer teaches one of ordinary skill in the art that bending and cutting apparatuses for steel bar may be located within a protective housing. It would be predictable to one of ordinary skill in the art that providing the bar bending and cutting machines of Dick within a protective housing will allow the bending and cutting machines to function as intended while providing protection from the weather.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. as applied to claim 21, above, and further in view of Ban (US 2006/0104788).
Regarding claim 31, Dick et al. teaches selecting prefabricated connecting rods as detailed in the rejection of claim 26, above, however, Dick et al. fails to explicitly teach the at least one carrier robot being arranged to acquire at least one image of reinforcement bars provided by the reinforcement bar provider, to compare the at least one image with at least one stored image, and to pick reinforcement bars in accordance with a result of the comparison. This limitation would have been obvious in view of Ban.
Ban is directed to an object picking system for picking up objects (para. [0002]). Ban teaches a system including a robot mechanical section 40 and a video camera 36 (fig. 2, paras. [0027] & [0029]). Ban teaches moving the robot mechanical section 40 to a previously taught position with respect to workpieces W and capturing a two-dimensional image of the workpieces W with the video camera 36 (fig. 4, paras. [0038]-[0039]). The system then attempts to detect which workpiece W corresponds to stored appearance information of a workpiece to be picked up (paras. [0025] & [0040]). If a captured workpiece W corresponds to the stored model, position and orientation of the workpiece to be picked up is determined (fig. 4, para. 
It would be obvious to modify the method of Dick et al. such that the conveyor robot has a camera attached thereto and, prior to picking up a connecting bar, is configured to take a picture of the connecting bar and determine if the shape of the connecting bar matches a stored shape. In this case, Dick et al. teaches that a magnet and conveyor may grab and transport prefabricated connecting bars to a welding machine. Ban teaches one of ordinary skill in the art that a robot is able to select an object having a desired shape from a plurality of objects by capturing a two-dimensional image of the plurality of objects. Ban teaches that the robot may be configured to compare the captured objects with a stored model of the desired object in order to determine which captured object has a shape that corresponds to the desired object. As such, Ban teaches one of ordinary skill in the art that it is predictable to add a camera onto a robot configured to pick objects up. Ban further teaches one of ordinary skill in the art that it is predictable to compare two dimensional pictures of objects to stored models.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 8 of the remarks, Applicant argues that the “first side” of Nussbaumer is not equivalent to the claimed first side, and, Nussbaumer does not teach the gripper arm arranged to be moved over the entire surface.
As detailed in the rejection to claim 21, the first side as interpreted in Nussbaumer reads on the claimed first side. The examiner notes that the Applicant has not identified specific claim language that the interpreted first side fails to meet. Furhter, when interpreted the surface to be the surface within the frame of Nussbaumer, the gripper arm can move over substantially the entire surface.
On pages 8-9 of the remarks, Applicant argues that since the cited art teaches forming mats at a separate location than the cage, that the art does not teach the reinforcement cage is made on the surface by the rolls of reinforcement bar. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”